UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4787



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES BERNARD SHAW, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-03-30)


Submitted:   May 28, 2004                  Decided:   June 18, 2004


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew W. Greene, SMITH & GREENE, P.L.L.C., Fairfax, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, James Ashford Metcalfe, Assistant United States Attorneys,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               A jury convicted James Bernard Shaw, Jr., of conspiracy

to distribute and possess with intent to distribute cocaine base,

cocaine, and marihuana, 21 U.S.C. § 846 (2000), possession with

intent    to    distribute      cocaine,    21    U.S.C.   §   841(a)(1)       (2000),

possession       with   intent     to   distribute     marihuana,         21   U.S.C.

§ 841(a)(1), and possession of a firearm in relation to a drug

trafficking crime, 18 U.S.C. § 924(c) (2000).                  He was sentenced to

101 months’ imprisonment. On appeal, Shaw claims that the district

court erred in denying his motion to suppress and in imposing a

two-level enhancement for obstruction of justice based on perjury.

We affirm.

               Shaw first claims that the district court erred in

denying   his     motion   to    suppress    the    evidence     seized    during   a

warrantless search.          This court reviews the factual findings

underlying a motion to suppress for clear error, and the district

court’s legal determinations de novo.                  See Ornelas v. United

States, 517 U.S. 690, 699 (1996).                When a suppression motion has

been denied, this court reviews the evidence in the light most

favorable to the Government.            See United States v. Seidman, 156

F.3d 542, 547 (4th Cir. 1998).             We have reviewed the briefs, the

transcript of the hearing on the motion, and the other materials

submitted by the parties, and conclude that the district court did

not err in denying Shaw’s motion to suppress.


                                        - 2 -
               Next, Shaw claims that the district court erred in

applying a two-level adjustment for obstruction of justice based on

perjured testimony.        See U.S. Sentencing Guidelines Manual § 3C1.1

(2002).    This court reviews a district court’s application of the

sentencing guidelines with regard to factual determinations for

clear error, while legal conclusions are reviewed de novo.                     United

States    v.    Wilson,   198    F.3d   467,    471   (4th     Cir.   1999).      The

determination of whether a defendant committed perjury is a factual

issue and, therefore, will be disturbed only if clearly erroneous.

United States v. Murray, 65 F.3d 1161, 1165 (4th Cir. 1995); United

States v. Brooks, 957 F.2d 1138, 1148 (4th Cir. 1992).

               To establish the obstruction of justice enhancement based

on perjury, the sentencing court must find by a preponderance of

the evidence that the defendant gave false testimony concerning a

material matter, with a willful intent to deceive, rather than as

a result of confusion, mistake, or faulty memory. United States v.

Sun, 278 F.3d 302, 314 (4th Cir. 2002).               We find that the district

court did not commit clear error when it concluded that Shaw

committed perjury when he testified that he did not engage in any

drug dealing and he did not know the contents of the briefcase

found in his vehicle.            Therefore, the district court properly

applied the two-level enhancement for obstruction of justice.

               Accordingly, we affirm Shaw’s conviction and sentence.

We   dispense     with    oral   argument      because   the    facts   and    legal


                                        - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -